Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered January 13, 1992, convicting him of murder in the second degree and attempted murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, including those involving eyewitness identification testimony, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant has not preserved for appellate review his claim that error was committed when a police officer’s testimony improperly bolstered the identification testimony of one of the victims. In any event, although error took place here, in view of the strength of the identification testimony, it must be deemed harmless since there was no substantial issue on this point (see, People v Mobley, 56 NY2d 584, 586).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.